Mr. Justice Pope.
I have been able to concur in the result in this case, but I am not prepared to indorse all the limitations upon a Circuit Judge in his charge to the jury. While the Constitution inhibits a charge by the Circuit Judge upon the facts, still it requires him to charge the law; “but he shall charge the law,” is the language. To do this, he must present the law that is to govérn in the concrete case. Frequently it may happen that this can only be done by referring to some admitted facts. The two parts of this sentence in the Constitution must be construed together, so as to give effect to the whole. I greatly fear that it is not at all times remembered that this provision of the Constitution is composed of two parts. Some of the expressions of Mr. Justice Jones in this opinion, on this subject, are obiter dicta, and, therefore, strictly, did not demand this reference to them on my part; yet, in the abundance of caution, I have thus expressed myself.